Citation Nr: 0918063	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  02-20 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Glorioso S. Ganuelas, Agent


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1969.  The Veteran died in December 1988.  The 
appellant seeks benefits as the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  The 
Board remanded this claim for further development in October 
2004.  

In a December 2005 decision, the Board denied service 
connection for the cause of the Veteran's death.  The 
appellant appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to 
the VA Secretary's Motion for Remand, to which the appellant 
consented, a January 2008 Order of the Court remanded the 
claim for readjudication in accordance with the Motion for 
Remand.  In June 2008, the Board remanded this claim in 
accordance with the January 2008 Order of the Court.  


FINDINGS OF FACT

1.  Many years after service, the Veteran developed 
cardiorespiratory arrest, pleural effusion, and cirrhosis of 
the liver due to alcohol abuse, from which he died in 
December 1988.  Those conditions were not caused by any 
incident of service or related to his service-connected 
chronic schizophrenic reaction, undifferentiated type.   

2.  A service-connected disability was not a principal or 
contributory cause of the Veteran's death, nor may the 
Veteran be presumed to have died of a service-connected 
disability.
CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the Veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cirrhosis of the liver, 
psychoses, and cardiovascular disease, if they are shown to 
be manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

Although the law prohibits compensation for primary alcohol 
abuse which begins in service, and also prohibits 
compensation for conditions which are secondary to such 
primary alcohol abuse, the law does not prohibit compensation 
for an alcohol abuse disorder which is secondary to an 
established service-connected condition (such as when 
secondary to a service-connected psychiatric disorder).  
Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a Veteran, service 
connection for disorders will be rebuttably presumed if they 
are manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Veteran died in December 1988.  A December 1988 death 
certificate listed his cause of death as cardiorespiratory 
arrest due to pleural effusion and cirrhosis of the liver.  
The death certificate  also listed alcohol abuse as a 
significant condition contributing to death.  

The appellant contends that the Veteran's service-connected 
schizophrenia caused him to abuse alcohol, which led to his 
death.  Alternatively, the appellant alleges that the Veteran 
was exposed to Agent Orange during service, and that caused 
him to contract cirrhosis of the liver, which led to his 
death.  The appellant also asserts that the Veteran suffered 
a gunshot wound in service that played a part in his death.  
At the time of the Veteran's death, service connection was in 
effect for chronic schizophrenic reaction, undifferentiated 
type, rated as 50 percent disabling.  Service connection had 
not been established for any of the conditions listed on the 
death certificate of cardiorespiratory arrest, pleural 
effusion, and cirrhosis of the liver.  

Service medical records are negative for any complaints or 
treatment for cardiovascular problems, pleural effusion, or 
liver problems.  The Veteran was treated for pneumonia in 
September 1968.  At an August 1969 examination before a 
Medical Board, other than diagnosing the Veteran with acute 
schizophrenic episode, he was found to have no other 
abnormalities.  

Post-service medical records are negative for any treatment 
of cardiovascular disease or pleural effusion.  

In a December 1973 VA medical report, the Veteran was shown 
to have received treatment for infectious hepatitis.  

On VA examination in February 1974, the Veteran reported that 
he would drink a couple of six packs of beer a week and that 
he occasionally became inebriated.  He stated that he had 
been arrested in December 1972 for driving recklessly under 
the influence of alcohol.  The diagnosis was chronic 
schizophrenic reaction, undifferentiated type, partial 
remission.  

VA treatment records dated from July 1980 to November 1986 
show that the Veteran received intermittent treatment for 
chronic alcohol dependence and schizophrenia, paranoid type.  
The records also indicate that the Veteran had diagnoses of 
esophageal varices, aseptic necrosis of the head of the left 
femur with progressive deterioration, alcoholic cirrhosis, 
acne, and dental caries.  

An October 1988 emergency room hospital report shows that the 
Veteran was admitted for alcoholic liver disease and ascites.  

An opinion was requested from a VA examiner in August 2008.  
The examiner reviewed the entire claims file to render an 
opinion about whether or not the Veteran's alcohol abuse was 
related to or aggravated by his service-connected chronic 
schizophrenic reaction.  The examiner opined that the 
Veteran's alcohol abuse was not caused by, a result of, 
etiologically related to, or aggravated by his service-
connected chronic schizophrenic reaction.  The physician's 
rationale was that schizophrenia is a cognitive functional 
disorder that is specifically a thought disorder and has no 
specific etiology.  The physician explained that alcohol 
abuse, on the other hand, can result in a Wernicke-Korsakoff 
type of psychosis due to a deficiency in the B vitamin 
thiamine that is brought about by the alcohol abuse.  The 
physician concluded that it would be mere speculation to find 
that the Veteran's schizophrenia was etiologically related to 
or aggravated his alcohol abuse.  

The Veteran's available service records do not demonstrate 
that he served in Vietnam.  Thus, the presumption of exposure 
to Agent Orange is not applicable in the Veteran's case.  
Furthermore, cirrhosis of the liver is not a disability 
associated with exposure to herbicides and thereby entitled 
to presumptive service connection.  There is no competent 
evidence or record relating any of the Veteran's causes of 
death to any herbicide exposure.  Furthermore, there is also 
no competent evidence of record that the Veteran suffered a 
gunshot wound during service or that he had any residuals of 
a gunshot wound.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the August 2008 VA medical opinion 
finding no nexus between the Veteran's cause of death and his 
period of service or his service-connected disability is 
probative and persuasive based on the examiner's 
comprehensive review of the claims file and thorough and 
detailed rationale.  Additionally, there is no contrary 
competent opinion of record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the Veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the Veteran's death is not warranted.  In 
addition, no cardiovascular disease or cirrhosis of the liver 
was diagnosed within one year after separation from service, 
so presumptive service connection for the cause of the 
Veteran's death is not warranted.   

The Board has also considered the appellant's assertions that 
the Veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give 
a medical opinion on diagnosis or etiology of a disorder.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson generally not capable of 
opining on matters requiring medical knowledge).  

The appellant contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, there is no post-service evidence of 
cardiovascular disease or pleural effusion, and the first 
post-service evidence of the Veteran's cirrhosis of the liver 
is in August 1986, approximately 17 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the evidence shows that the Veteran developed 
cardiorespiratory arrest due to pleural effusion and 
cirrhosis of the liver due to alcohol abuse, which led to his 
death, many years after service.  Those fatal conditions were 
not service-connected, and the competent medical evidence of 
record is against a finding that the Veteran's 
cardiorespiratory arrest, pleural effusion, and cirrhosis of 
the liver were caused by any incident of service or were due 
to or aggravated by his service-connected disability.  The 
weight of the evidence shows that no disability incurred in 
or aggravated by service either caused or contributed to the 
Veteran's death.  As a preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002; a rating 
decision in April 2000; a statement of the case in August 
2002; and a supplemental statement of the case in July 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


